Citation Nr: 0324532	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1954 to May 
1957, and from November 1960 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision that 
awarded service connection for actinic keratosis and assigned 
a 10 percent disability rating effective from July 22, 1998.  
This case was previously before the Board in January 2002, 
when it was remanded for additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, July 22, 
1998.  

Besides the issue listed above, a claim of entitlement to 
service connection for skin cancer was developed for 
appellate review following an August 1999 rating decision.  
While the veteran filed a notice of disagreement in September 
1999 and a May 2003 statement of the case was issued with 
regard to this issue, the Board notes that the veteran did 
not file a substantive appeal.  See 38 C.F.R. § 20.200 (2002) 
(an appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal).  As such, the 
issue of entitlement to service connection for skin cancer is 
not currently before the Board on appeal.  




FINDING OF FACT

The veteran has had actinic keratoses that have resulted in 
small recurring lesions, intermittent mild pruritus, and a 
slight dip on the tip of the nose as a result of biopsy; he 
does not experience disfigurement or other disabling 
problems.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for actinic keratoses have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.118 (Diagnostic Codes 
7800, 7803, 7804, 7805, 7806, 7819) (2002);  67 Fed. Reg. 
49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7800, 7801, 7802, 7803, 7804, 7805, 7819)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether a higher initial disability 
evaluation is warranted for any period of time since the 
award of service connection. 

In this case, the veteran was afforded a VA examination in 
October 1998.  He gave a history of small pruritic, raised, 
scaly lesions on his arms, on the back of his neck, and along 
the sideburn area in the preauricular portion of his face.  
He was treated in service with steroid lotions and creams.  
The examiner noted that although the veteran's condition had 
been chronic, it may have improved.  The veteran had lesions 
on the back of his neck, and on his hands, wrists, and arms.  
It was noted that the veteran used moisturizing skin lotion 
on a daily basis, but did not use any prescribed treatment; 
nor did he follow with a dermatologist.  The veteran stated 
that his symptoms were worse in the summer and better in the 
winter.  The lesions varied and tended to fluctuate in 
severity.  The veteran had mild pruritus of these lesions 
during the summer months.  The veteran had occasional 
crusting with a clear-type fluid which dried.  He never had 
any infections, and had no neurologic sequelae or areas of 
sensory abnormalities underlying the lesions.  Upon 
examination, the back of the veteran's neck revealed deep 
creases and wrinkles with some loose skin and a few small 
lesions (up to 3 to 4 millimeters in diameter), which were 
raised and somewhat scaly.  There was no crusting.  The 
lesions were not particularly discolored and did not appear 
to be malignant in any way.  The examiner did not notice any 
similar conditions on the veteran's back or on his upper 
arms.  The veteran had two lesions which were up to 4 
millimeters in diameter on either forearm.  The veteran had 
10 to 15 lesions on the wrist and the back of the hand.  The 
lesions were scaly, somewhat raised, and were 2 to 3 
millimeters in diameter.  The lesions did not flake, blanche, 
or appeared to be vascular.  The examiner opined that the 
veteran had actinic keratosis, which did not cause him any 
disability, days lost from work, or disfigurement.  

Of record is a June 1999 statement from the veteran's private 
physician, Joseph G. Pittman, M.D.  Dr. Pittman indicated 
that the veteran had been diagnosed with skin cancer and was 
on chemotherapy.  

VA treatment records dated from March 2002 to March 2003 
indicate that the veteran did not have cancer.  He had 
multiple scaly red macules located over the arms, hands, 
neck, nose, and ears.  The veteran had a number of 
erythematous scaly macules over the dorsum of the arms 
bilaterally and on the tip of the nose, as well as on the 
upper cutaneous lip and the helices of the ears bilaterally.  
The veteran had near confluent patches of scaly red macules 
over both temples and the left eyebrow.  There was a 2-
millimeter erythematous papule with telangiectasia located at 
the tip of the nose.  There were two similar 5-millimeter 
lesions on the forehead and several scattered over the 
posterior neck.  He had diffuse chronic actinic damage, 
particularly on the face, neck, and dorsal arms.  The veteran 
had a total of about 30 lesions.  The veteran was diagnosed 
with multiple actinic keratoses, and with seborrheic 
dermatitis.  There was a lesion suspicious for non-melanoma 
skin cancer.  A shave biopsy of the lesion at the tip of the 
nose was suspicious for basal cell carcinoma.  Solaraze gel 
was prescribed for the actinic keratoses of the arms, nose, 
lip, and helices of the ears.  

Pursuant to the Board's January 2002 remand, the veteran was 
afforded a VA examination in April 2003.  The examiner noted 
that the veteran had had intermittent pruritus since service, 
and that the pruritus had completely resolved at times.  The 
examiner noted that the veteran's medical history was 
significant for eczema, seasonal allergies, and actinic 
keratoses.  The examiner noted that the veteran had used a 
topical medication to treat the actinic keratoses, which were 
thought to be precancerous, not skin cancer.  The examiner 
noted that the veteran also had a history of seborrheic 
dermatitis, and that the veteran used over-the-counter 
lotions and soaps to treat his dry skin.  The veteran did not 
use any specific medication for the pruritus on his arms, and 
had no other mucocutaneous complaints.  His medical history 
was unremarkable for melanoma or nonmelanoma skin cancer.  
The examiner noted that the veteran had a history of one 
actinic keratosis on the nose.  Upon examination, the veteran 
had mild seborrheic dermatitis of the scalp and central face.  
He also had a 4-millimeter slight dip on the right nasal tip 
which was secondary to the shave biopsy for the previously 
diagnosed actinic keratoses.  The veteran also had an 
epidural occlusion cyst on the left dorsal neck, and severe 
photo damage in the photo distributed areas of the face and 
the neck.  The veteran had scattered lentigines and 
seborrheic keratoses along with telangiectasias, atrophy, and 
cherry angiomas.  The veteran had chronic eczematous changes 
on the extensor surfaces of the forearms with prominent 
lichenified features.  There did not appear to be any 
secondary infection.  The examiner determined that the 
veteran had mild to moderate xerosis.  There was minimal 
photo damage to the covered areas of the trunk and legs.  The 
hair and nails were unremarkable.  There were no other 
significant mucocutaneous findings.  The veteran was 
diagnosed with photo damage, xerosis, mild seborrheic 
dermatitis, and lichenified changes on the firearms.  The 
examiner also diagnosed the veteran with a history of actinic 
keratosis, and noted that the veteran had no evidence of 
actinic keratosis at the time of the examination.  However, 
the examiner noted that the veteran would be susceptible to 
actinic keratoses due to his fair skin.  It was noted that 
the veteran should be examined in the future as he may 
develop nonmelanoma skin cancers and melanoma.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating the skin.  See 67 Fed. Reg. 49,590 
(2002).  Because this change took effect during the pendency 
of the veteran's appeal, the question arises as to which set 
of rating criteria applies.  See Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003) (the rule of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit).  As will be explained below, after considering 
both, a higher rating is not warranted under either set of 
rating criteria.  Consequently, the Board will address both, 
especially because Fenderson requires that the Board consider 
the entire period since July 22, 1998, even the period after 
the change in criteria.  (It should be noted at this point 
that the new regulations cannot be applied prior to their 
effective date.  38 U.S.C.A. § 5110 (West 2002).)  The Board 
notes that the veteran was advised of the changes in the 
pertinent rating criteria in the May 2003 supplemental 
statement of the case.  As such, there is no prejudice to the 
veteran in the Board's consideration of his actinic keratosis 
under both sets of rating criteria.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Prior to August 30, 2002, benign new skin growths were to be 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
In addition, benign new skin growths were rated as scars, 
disfigurement, etc.  38 C.F.R. § 4.118 (Diagnostic Code 7819) 
(2002).   

Under the rating criteria in effect prior to August 30, 2002, 
a 10 percent evaluation was warranted for eczema with 
exfoliation, exudation, or itching if involving an exposed 
surface or extensive area.  A 30 percent evaluation requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration, 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or a condition that is exceptionally 
repugnant.  38 C.F.R. § 4.118 (Diagnostic Code 7806) (2002).

Under the rating criteria in effect prior to August 30, 2002, 
disfiguring scars of the head, face, or neck warranted a 10 
percent rating when such scars were moderate and disfiguring.  
Severe scarring warranted a 30 percent evaluation, especially 
if it produced a marked or unsightly deformity of the eyelid, 
lip, or auricle.  A complete or exceptionally repugnant 
deformity on one side of the face or marked or repugnant 
bilateral disfigurement warranted a 50 percent evaluation.  
When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  38 C.F.R. § 4.118 (Diagnostic Code 7800) (2002).

Under the rating criteria in effect prior to August 30, 2002, 
scars, superficial, poorly nourished, with repeated 
ulceration warranted a 10 percent disability rating under 
Diagnostic Code 7803.  38 C.F.R. § 4.118 (Diagnostic Code 
7803) (2002).  Under Diagnostic Code 7804, scars, 
superficial, tender and painful on objective demonstration 
warranted a 10 percent disability rating.  38 C.F.R. § 4.118 
(Diagnostic Code 7804) (2002).  Under Diagnostic Code 7805, 
other scars were to be rated on the limitation of the part 
affected. 38 C.F.R. § 4.118 (Diagnostic Code 7805) (2002).

Under the rating criteria effective from August 30, 2002, 
Diagnostic Code 7819 provides that benign skin neoplasms are 
to be rated as disfigurement of the head face, or neck 
(Diagnostic Code 7800), as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or based on any impairment of 
function.  67 Fed. Reg. 49,590 (2002) (to be codified at 38 
C.F.R. § 4.118 (Diagnostic Code 7819)).

After August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118 
(disfigurement of the head, face, or neck): scar five or more 
inches (13 or more centimeters) in length, scar at least one-
quarter inch (0.6 centimeters) wide at the widest part, 
surface contour of scar elevated or depressed on palpation, 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters), skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  67 Fed. Reg. 49,590 (2002) 
(to be codified at 38 C.F.R. § 4.118 (Diagnostic Code 7800)).  

Under the revised criteria for Diagnostic Code 7800, a 10 
percent rating is warranted when there is one characteristic 
of disfigurement.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, a 30 percent 
disability rating is warranted.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement.  
Tissue loss of the auricle is to be rated under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7800)).  

Under rating criteria in effect from August 30, 2002, scars, 
other than the head face, or neck, that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for area 
or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches (465 square centimeters), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  Scars that are in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A deep scar is one associated with underlying soft 
tissue damage.  67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7801)).

Under the new rating criteria, scars, other than the head, 
face, or neck, that are superficial and that do not cause 
limited motion that are of an area or areas of 144 square 
inches (929 square centimeters) or greater warrant a 10 
percent disability rating.  Scars in widely separated areas, 
as on two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A 
superficial scar is not one associated with underlying soft 
tissue damage. 67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7802)).

Under the revised rating criteria, superficial, unstable 
scars warrant a 10 percent evaluation under Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of skin over the scar.  A superficial scar 
is not one associated with underlying soft tissue damage.  67 
Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7803)).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination warrant a 10 
percent disability rating.  The revised criteria of 
Diagnostic Code 7805 are essentially the same as the former 
criteria for Diagnostic Code 7805 as other scars are to be 
rated on the limitation of the affected part.  67 Fed. Reg. 
49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7805)).

In the veteran's case, a rating in excess of 10 percent for 
actinic keratosis is not warranted under either the old or 
the new rating criteria.  With regard to the old rating 
criteria, as indicated above, benign new skin growths were 
rated as for eczema.  38 C.F.R. § 4.118 (Diagnostic Code 
7819) (2002).  In this case, a disability rating in excess of 
10 percent is not warranted under the old criteria for 
Diagnostic Code 7806 (eczema).  First, the Board points out 
that the veteran does not have a current diagnosis of actinic 
keratosis, but rather diagnosis of a history of actinic 
keratosis.  Although the veteran was diagnosed with actinic 
keratoses in the past, as at the October 1998 VA examination, 
the examiner noted that the veteran's condition appeared to 
be improving.  Although the VA treatment records suggest that 
the veteran may have had as many as 30 actinic keratoses at 
one time, the Board points out that at the April 2003 VA 
examination a few months later, the April 2003 VA examiner 
was able to distinguish between the different lesions on the 
veteran and diagnosed the veteran with other, non-service-
connected, skin disabilities.  Additionally, although the 
veteran complained of itching, his pruritus is not constant, 
and has been described as mild and intermittent.  In fact, it 
was recently noted that the veteran's pruritus had even 
completely resolved at times.  In addition, the veteran only 
had occasional crusting with fluid, rather than constant 
exudation.  Although it has been noted that the veteran has 
had numerous lesions, the Board notes that these lesions were 
also described as small and that they had fluctuated in 
severity.  In addition, there is no indication that any 
actinic keratoses that the veteran may have had caused 
disfigurement.  In fact, the Board notes that the October 
1998 VA examiner specifically opined that the veteran's 
actinic keratoses did not cause him any disfigurement or 
disability.  As such, a rating in excess of 10 percent under 
the old rating criteria for Diagnostic Code 7806 (eczema) is 
not warranted.  38 C.F.R. § 4.118 (Diagnostic Code 7806) 
(2002).

Also, as indicated above, benign new skin growths were to be 
rated as scars, disfigurement, etc. under the old rating 
criteria for Diagnostic Code 7819 (2002).  However, the Board 
finds that the veteran's service-connected actinic keratosis 
does not warrant a rating in excess of 10 percent under the 
old rating criteria for Diagnostic Code 7800 (scars, 
disfiguring, head, face, or neck) (2002).  Although VA 
treatment records suggest that the veteran had diffuse 
chronic actinic damage on his face and neck, the Board notes 
no scarring has been found.  Although the veteran indicated 
in September 1999 that his actinic keratoses had caused 
scars, the April 2003 VA examiner only noted that the veteran 
had a "slight" dip on the right nasal tip due to a shave 
biopsy for actinic keratosis.  This strongly suggests that 
the veteran did not have chronic scarring even when the old 
criteria were in effect.  In addition, the Board notes that 
the veteran's actinic keratosis has not been described as 
disfiguring.  In addition, there is no indication that any 
actinic keratoses that the veteran did have caused tissue 
loss, cicatrization, or marked discoloration or color 
contrast.  Again, the Board reiterates that the veteran has 
been diagnosed with other non-service-connected skin 
conditions, including eczema and seborrheic dermatitis.  As 
such, an increased rating under the old rating criteria for 
Diagnostic Code 7800 is not warranted.  38 C.F.R. § 4.118 
(Diagnostic Code 7800) (2002).  

In addition, Diagnostic Code 7803 (scars, superficial, poorly 
nourished, with repeated ulceration), or 7804 (scars, 
superficial, tender and painful on objective examination) 
does not allow for a compensable rating because the veteran 
does not experience scarring that meets any of these 
criteria.  38 C.F.R. § 4.118 (Diagnostic Codes 7803 and 7804) 
(2002).  Additionally, the veteran would not be entitled to a 
rating in excess of 10 percent under Diagnostic Code 7805 
(scars, other), as although the veteran may have experienced 
itching associated with actinic keratoses, the evidence of 
record does not establish that the veteran experiences a 
limitation of function of the head, face, neck, scalp, ears, 
hands, or arms due to his actinic keratoses.  In addition, 
the October 1998 VA examiner specifically opined that the 
veteran had no neurologic sequelae, areas of sensory 
abnormalities, or any disability.  As such, a rating in 
excess of 10 percent is not warranted under the old criteria 
for rating skin disabilities, including Diagnostic Code 7805. 
38 C.F.R. § 4.118 (Diagnostic Code 7805) (2002).  

Similarly, a rating in excess of 10 percent for actinic 
keratosis is not warranted under the new criteria since 
August 30, 2002.  Although benign skin neoplasms are to be 
rated as disfigurement of the head, face, or neck under the 
new rating criteria, the veteran would not be afforded a 
rating in excess of 10 percent under the new rating criteria 
for Diagnostic Code 7800, as there is no indication that the 
veteran experiences disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips).  The Board points out that 
the April 2003 VA examiner found that the veteran only had a 
history of actinic keratoses, and there is no indication that 
any actinic keratoses that the veteran did have resulted in 
anything other than a slight dip on the right nasal tip.  
Although the veteran may have experienced actinic keratoses 
on the forehead, nose, lip, and ears in the past, there is no 
indication that the veteran's service-connected skin 
disability currently causes him visible or palpable tissue 
loss and either gross distortion or asymmetry of at least two 
features or paired sets of features.  In addition, although 
the veteran may have had a 5-millimeter actinic keratosis at 
one time, there is no indication that any actinic keratoses 
that the veteran has had in the past has caused a scar 5 or 
more inches in length or a scar at least one-quarter inch 
wide at the widest part.  Although the veteran had raised 
lesions, it does not appear that any actinic keratoses have 
resulted in a surface contour of a scar which is elevated or 
depressed on palpation or a scar adherent to underlying 
tissue.  In addition, while some redness was noted in 
association with his lesions, there is no indication that any 
actinic keratoses have resulted in skin hypo- or hyper-
pigmentation in an area exceeding six square inches, skin 
with an abnormal texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six square inches, or skin indurated and inflexible in an 
area exceeding six square inches.  As such, a disability 
rating in excess of 10 percent for actinic keratosis under 
the new rating criteria for Diagnostic Code 7800 is not 
warranted.  67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7800)).  

Although benign skin neoplasms can also be rated as scars 
under the new rating criteria for Diagnostic Code 7819, there 
is no indication that any actinic keratoses caused scars, 
which are deep or that cause limited motion, in an area or 
areas exceeding 12 square inches.  As such, a rating in 
excess of 10 percent under the new rating criteria for 
Diagnostic Code 7801 (scars, other than the head, face, or 
neck, that are deep or that cause limited motion) is not 
warranted.   67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7801)).  

In addition, the veteran would not be afforded a rating in 
excess of 10 percent under Diagnostic Code 7802 (scars, other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion), 7803 (scars, superficial, 
unstable), or 7804 (scars, superficial, painful on 
examination) as the veteran does not have such scarring.  67 
Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. § 4.118 
(Diagnostic Codes 7802, 7803, 7804)).  Additionally, the 
veteran would not be entitled to a rating in excess of 10 
percent under Diagnostic Code 7805 (scars, other), as 
although the veteran does experience itching associated with 
his actinic keratosis, the evidence of record does not 
establish that he experiences a limitation of function of the 
head, face, neck, scalp, ears, hands, or arms due to any 
actinic keratoses he may have had.  In addition, the veteran 
has had no neurologic sequelae, or areas of sensory 
abnormalities.  67 Fed. Reg. 49,590 (2002) (to be codified at 
38 C.F.R. § 4.118 (Diagnostic Code 7805)).  

For the reasons set out above, the Board finds that the 
service-connected actinic keratosis warrants a 10 percent 
rating under the old criteria while those criteria were 
effective, and no higher than 10 percent under the new rating 
criteria since August 30, 2002.  38 C.F.R. § 4.118 
(Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7819) (2002); 
67 Fed. Reg. 49,590 (2002) (to be codified at 38 C.F.R. 
§ 4.118 (Diagnostic Code 7800, 7801, 7802, 7803, 7804, 7805, 
7819)).  

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences likely have some 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
However, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating actions 
of January and August 1999, the statement of the case issued 
in August 1999, the supplemental statement of the case issued 
in May 2003, and letters dated in May 2001 and March 2002 
that informed him of the applicable laws and regulations.  
Specifically, these documents show that the RO notified the 
veteran of the development of his claim, the type of evidence 
needed to prove his claim, and of which evidence, if any, 
should be obtained by the veteran, and which evidence, if any, 
would be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In addition, the veteran was provided with the changes in the 
rating criteria for rating skin disabilities in the March 
2002 statement of the case.  Consequently, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  In this regard, the Board notes that VA has 
attempted to obtain pertinent treatment records, including 
the veteran's post-service VA treatment records.  The veteran 
was specifically notified several times, including in May 
2001 and in March 2002, of what records should be associated 
with the claims file and was asked to identify any pertinent 
treatment records which had not been previously considered so 
that the RO could assist him in obtaining such records.  
However, the veteran did not respond to these letters.  In 
the January 2002 Board remand, the Board noted that the 
veteran's service medical records and service separation 
records were no longer associated with the claims file.  The 
Board ordered the RO to attempt to verify the veteran's 
period of active military service, and to search for the 
veteran's service medical records.  In this regard, the Board 
notes that, upon remand, the RO verified the veteran's period 
of active military duty.  In addition, the RO notified the 
veteran in May 2001 that he should submit copies of any 
service medical records that he had in his possession.  The 
RO attempted to obtain additional copies of the veteran's 
service medical records from the National Personnel Records 
Center, but was informed in March 2002 that no service 
medical records were available.  In addition, it appears that 
the RO also attempted a physical search of the RO for the 
veteran's service medical records, but could not locate them.  
Therefore, to the extent possible, VA has obtained all 
pertinent records from sources identified by the veteran with 
regard to his claims, including his post-service VA treatment 
records.  Furthermore, the veteran was afforded VA 
examinations in October 1998 and in April 2003.  

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

An initial disability rating in excess of 10 percent for 
service-connected actinic keratosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

